DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The amendments merit new grounds for rejection in view of previously cited Lynn et al. (U.S. PGPUB No. 2007/0191697).
With respect to the teachings of Lynn regarding first and second sepsis alarm types, Applicant alleges that ¶¶[0080-0081] and ¶[0210-0211] of Lynn does not discuss temperature and “rules regarding pulse rate, respiration rate, and temperature, and their 
Firstly, it is pointed out that “interrelation” between the physiological parameters is not claimed. The pulse rate threshold, respiration rate threshold, temperature threshold(s); and their corresponding trend slope thresholds are each claimed separately, as separate tests. While it is true that for each type of alarm, all of the parameter thresholds must be met (i.e. all of pulse rate threshold, respiration rate threshold, and temperature threshold in the first alarm type,) there is no interrelation claimed or interaction between the parameters.
Secondly, Lynn teaches that thresholds for all of the taught parameters are set individually and by the sepsis model (¶¶[0080-0081]) and that different alarms are set for severity, and specifically different between threshold alarms and trend alarms in ¶[0414] and ¶[0356] discusses different alarms for different severity thresholds specifically different between threshold crossings as in the limitation above, and between trends as in these claim limitations. Furthermore, Applicant did not address the previously cited Figs. 2a and 2b and their descriptive paragraph ¶[0078] that describes each of these parameters and modeling their trends for onset of particular conditions.
Claim Interpretation
Applicant has elected to use contingent claim limitations, including conditional phrases such as “when”. The Examiner suggests reviewing MPEP § 2111.04, II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 5-6 and 10-17 are amended to claim detecting “viral infection” rather than a sepsis condition. However, there is no corresponding disclosure in the specification filed 3/11/2019 to provide a description of detecting a viral, or any other, infection. Therefore, the claims appear to be directed to new matter. In ¶[0002] of the instant specification, in the background of the invention, the disclosure describes sepsis as a serious medical condition that can be caused by infection, including a viral infection. Notably, there is no other discussion of infections in the instant specification. may or may not be a result of an infection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is indefinite because “the sepsis alarm” lacks sufficient antecedent basis. In claim 1, from which claim 6 depends, two sepsis alarms are recited. For claim 6, it should refer to one of the previously recited sepsis alarms, or more clearly to both/either.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 6, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn.
Regarding claim 1, Lynn teaches a method seeking to identify a sepsis condition (¶[0056]) a wearer of one or more noninvasive sensors (¶[0070] combination of noninvasive and invasive sensors optional) comprising: 
receiving from said one or more noninvasive sensors a plurality of sensor signals responsive to physiological parameters of said wearer of said one or more sensors, said sensors including a first signal indicative of pulse rate (Fig. 2a pulse), a second signal indicative of respiration rate (Fig. 2a airflow, chest movement), and a third signal indicative of temperature (¶[0253], ¶[0324] pulse oximeter);
electronically computing measurements for said physiological parameters from the sensor signals, said parameters including at least said pulse rate, said respiration rate, and said temperature (¶[0414] oxygen saturation and other respiration parameters such as exhaled carbon dioxide, respiratory rate, etc.); 
applying a plurality of predetermined rules to the physiological parameters so as to determine said sepsis condition (¶[0078]); and 
outputting at least one of an audio or visual sepsis alarm responsive to said rules (¶[0084]);
wherein said applying said rules includes comparing measurement values (¶[0212]) and comparing measurement trends (¶¶[0093-0094]);
wherein said comparing measurement values includes triggering a first type of said sepsis alarm when said pulse rate is above a pulse rate threshold (¶[0210] rise in 
wherein said comparing measurement trends includes triggering a second type of said sepsis alarm different from said first type when a pulse rate trend of said pulse rate is rising or above said pulse rate threshold (¶[0080-0081] Fig. 2a rise in pulse), a respiration rate trend of said respiration rate is rising or above said respiration rate threshold (¶[0080-0081] Fig. 2a rise in airflow), and a temperature trend is rising or above said high temperature threshold or said temperature trend is falling or below said low temperature threshold (¶[0414], see also ¶[0078], Fig. 2a-b; ¶[0356] discusses different alarms for different severity thresholds specifically different between threshold crossings as in the limitation above, and between trends as in these claim limitations, e.g.; it is further noted that these are contingent limitations- if these thresholds are not met, the alarm does not occur and this meets the claim limitations).
Regarding claim 2, Lynn teaches the method according to claim 1.
Lynn further teaches wherein said sensor signals includes a fourth signal indicative of oxygen saturation, and wherein said parameters include said oxygen saturation (¶[0052]).
Regarding claim 6, Lynn teaches the method according to claim 1.

Regarding claim 10, the claim is directed to substantially the same subject matter as the method of claim 1 and is rejected under substantially the same sections of Lynn.
Regarding claims 11, Lynn teaches the monitor of claim 10.
Lynn further teaches wherein said respiration rate sensor and said pulse rate sensor comprises a noninvasive pulse oximetry sensor (¶[0230], ¶[0251], ¶[0349] a pulse oximeter is a photo-plethysmograph).
Regarding claims 12-13, the claim is directed to substantially the same subject matter as the method of claim 6 and is rejected under substantially the same sections of Lynn and Heller. See Lynn, ¶[0349] for teachings about informing a caregiver.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn; in view of Sierra et al. (U.S. PGPUB No. 2007/0282212,) hereinafter referred to as Sierra.
Regarding claim 3, Lynn teaches the method according to claim 2.
Lynn further teaches wherein the generating comprises optically sensing constituents of pulsatile blood within the living being (¶[0414] oxygen saturation) and acoustically sensing breath sounds of the living being (¶[0203]).
Lynn does not teach a sensor acoustically sensing tracheal sounds.
Attention is brought to the Sierra reference, which teaches acoustically sensing tracheal sounds of the living being from an acoustic sensor positioned on a throat of said wearer (Figs. 1-2 and ¶[0031], ¶[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the respiratory sound detection of Lynn to use tracheal sound monitoring, as taught by Sierra, because Sierra teaches that tracheal sounds provide a relatively easy and reliable noninvasive method for acquiring respiratory information (Sierra, ¶[0009]).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn; in view of Gibson et al. (U.S. PGPUB No. 2015/0087933m) hereinafter referred to as Gibson.
Regarding claim 5, Lynn teaches the sepsis monitoring method according to claim 1.
Lynn does not teach activating a first colored light in response to the first type of sepsis alarm and a second colored light in response to the second type of sepsis alarm.
Attention is brought to the Gibson reference, which teaches a vital signs monitor that indicates the presence of a condition by activating a first colored light to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the alerting of Lynn to include a visual aid in the form of color-coded lights, as taught by Gibson, because Gibson teaches that multiple colors of lights improves alarm management (Gibson, ¶[0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021